Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS


No. 20-BG-66

IN RE JOSEPH A. FERRIERO
                                                            2019 DDN 231
A Member of the Bar of the
District of Columbia Court of Appeals
Bar Registration No. 414306


BEFORE: Thompson and McLeese, Associate Judges, and Steadman, Senior Judge.

                                   ORDER
                              (FILED –April 30, 2020)

       On consideration of the certified order of the Supreme Court of New Jersey
disbarring respondent; this court’s February 3, 2020, order suspending respondent
pending resolution of this matter and directing him to show cause why reciprocal
discipline should not be imposed; and the statement of Disciplinary Counsel; and it
appearing that respondent failed to file either a response to this court’s order to show
cause or his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Joseph A. Ferriero is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as he files a D.C. Bar
R. XI, § 14(g) affidavit.

                                   PER CURIAM